DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junqua et al. (US 2013/0176127) in view of Ashall et al. (US 2019/0182371).
As per claim 1, Junqua teaches an event notification and time awareness system (Junqua, fig. 3 and [0014], [0020]-[0022]: The system is for providing time and event notifications to a patient) comprising: a computer server for running an application (Junqua, figs. 1 and 33 and [0106]-[0108]: The system is run by a server running an application); a caretaker computing device running a caretaker application and communicatively coupled to the computer server (Junqua, [0194] and [0265]: the caregiver uses a caregiver devices to communicate with the server; the programming running on the caregiver device to allow input for the patient device and provide feedback is the caregiver application); a user notification device communicatively 
Junqua does not disclose:
and a display box, comprising: an inner volume; and a display window, wherein the user notification device is contained within the inner volume such that the display is viewable through the display window,
However, in the same art devices used to display information to users, Ashall, figs. 6 and 7 and [0007] and [0075], teaches that user’s device may include an attachable case. As shown in the figures of Ashall, the case has an inner volume for holding the display device and a front opening, or window, though which the display is viewable.

As per claim 3 (dependent on claim 1), Junqua and Ashall further teaches:
wherein the event information comprises:  Docket No. 04576.OOO1USO213a daily schedule, further comprising: an array of time slots; and a plurality of events, wherein each event of the plurality of events is selected from the group consisting of a past event, a current event, and a future event, wherein each event of the plurality of events corresponds to a time slot of the array of time slots (Junqua, figs. 2, 3, 22, and 32 and [0065], [0122], and [0155]: A daily schedule of times slots for the user may be displayed; the events displayed includes past, current and future events and may have specific times slots for the events).  
Claims 4-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junqua and Ashall in view of Shiraishi et al. (US 6,661,438).
As per claim 4 (dependent on claim 3), Junqua and Ashall does not disclose:
wherein the user notification device is programmed to display a translucent TimeScreen, wherein a leading edge thereof, corresponding to a current time of day, progressively covers the daily schedule with the passage of time, wherein all past events are legible and partially obscured by the TimeScreen, and all current and future events are unobscured.
However, in the same art of displaying schedules, Shiraishi, fig. 31A and col. 46 lines 5-20, teaches the use of a current time line and colored area to provide the “TimeScreen” to progressively cover the daily schedule with the passage of time to partially obscure past events while leaving current and future events unobscured.

As per claim 5 (dependent on claim 4), Junqua, Ashall, and Shiraishi further teaches:
wherein a status of the user notification device is communicated to the caretaker computing device by the computer server and displayed on the caretaker computing device in response a status signal sent to the computer server by the user notification device, wherein the status includes information regarding whether the user application is running and what information is being displayed on the display of the user notification device (Junqua, [0194] and [0265]: The status of the patient display may also be displayed on the caregiver device; the information displayed includes information about the reminders running on the patient device).
As per claim 6 (dependent on claim 4), Junqua, Ashall, and Shiraishi further teaches:
wherein the user notification device is worn by the user (Junqua, [0246]: The patient device may be a wristwatch device, thus a worn device).  
As per claim 7 (dependent on claim 4), Junqua, Ashall, and Shiraishi further teaches:
further comprising a kickstand operationally coupled to the display box (Ashall, [0075] and [0250]: The case for the user device may include a stand).  
As per claim 8 (dependent on claim 4), Junqua, Ashall, and Shiraishi further teaches:
wherein the user notification device is communicatively connected to the internet (Junqua, [0061], [0083], [0265]: The connection for the various device may be via the Internet), wherein the user notification device is programmed to display weather information in response to 
As per claim 9 (dependent on claim 4), Junqua, Ashall, and Shiraishi further teaches:
wherein the user computing device sounds audible alarms to warn the user of upcoming events (Junqua, [0019], [0064], [0075]: The reminders may include audible outputs).  
As per claim 10 (dependent on claim 4), Junqua, Ashall, and Shiraishi further teaches:
wherein the event information includes a daily routine, wherein the daily routine is a plurality of daily activities, wherein display of each of the plurality of daily activities on the user notification device is repeated daily until terminated or modified by the user notification device in response to a signal from the caretaker computing device (Junqua, [0012], [0025], [0065], [0155]: Reminders can include daily reminders that repeat daily; reminders may be controlled by the caregiver).
 As per claim 11, Junqua and Ashall renders obvious all the claim limitations as in the consideration of claim 3 (which includes the consideration of claim 1) above. Additional limitations are met by Junqua and Ashall in view of Shiraishi as in the consideration of claim 4 above.
As per claim 13, Junqua, Ashall, and Shiraishi renders obvious the claim limitations of claim 11 and further limitations are met as in the consideration of claim 5 above.
As per claim 14, Junqua, Ashall, and Shiraishi renders obvious the claim limitations of claim 13 and further limitations are met as in the consideration of claim 7 above.


As per claim 16, Junqua, Ashall, and Shiraishi renders obvious the claim limitations of claim 11 and further limitations are met as in the consideration of claim 8 above.
As per claim 17 (dependent on claim 11), Junqua, Ashall, and Shiraishi further teaches:
wherein the user notification device comprises a single control by which a user may close a special message displayed on the display of the user notification device (Junqua, [0060], [0117], and [0118]: There may be a single “OK” button for the patient to acknowledge and close special reminders).
As per claim 18, Junqua, Ashall, and Shiraishi renders obvious the claim limitations of claim 11 and further limitations are met as in the consideration of claim 9 above.
As per claim 19, Junqua, Ashall, and Shiraishi renders obvious the claim limitations of claim 11 and further limitations are met as in the consideration of claim 10 above.










Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the limitations directed to the box preventing the user notification device from being powered off in combination with the limitations form the preceding claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO-892 form are related to providing reminders and schedules to users and having easily usable communication devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W BEE/            Primary Examiner, Art Unit 2699